Citation Nr: 0818614	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  99-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for arthritis of the 
right hip.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for osteoarthritis of the right and left 
hips.  


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2008 letter, VA informed the veteran that the 
Veterans Law Judge who had conducted the veteran's August 
2000 hearing, was no longer employed by the Board, and 
offered the veteran another opportunity for a hearing with a 
Veterans Law Judge.  That same month, the veteran submitted a 
statement asking to appear at a hearing before a Veterans Law 
Judge via video conference at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before the Board.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

